Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 

Response to Amendment

This action is in response to the amendment filed on 11/29/2021. Claims 2-4, 6, 8, 10-12, 14, 16, 18, and 22-30 are presently pending. Claims 22-30 are newly presented. Claims 1, 5, 7, 9, 13,15, 17, and 19-21 have been canceled by the Applicant.

Response to Arguments

Claims, as amended, overcome the prior art of record. However, the claims are subject to rejection under nonstatutory double patenting with respect to the issued patents in the chain of continuity as analyzed below.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-4, 6, 8, 10-12, 14, 16, 18, and 22-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,357,179 and claims  of the U.S. Patent No. 10,462,532.

For example Instant method claims 2-4 recite features similar to those of method claim 1 of USPN 9,357,179, and method claims 1-2 of USPN 10,462,532. Although the claims at issue 

Instant device and computer program product claims 10, 11, 12, and 18 recite similar features as those of the cites method claims, effectuating the same, therefore, are rejected by the same analysis.

Instant device claims 10-12 recite features similar to those of device claims 8-9 of USPN 10,462,532. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application’s claims are broader than patent claims, therefore, obvious over said patent claims.

Instant computer program product of  claim 18 recites features similar to those of computer program product of  claims 15-16 of USPN 10,462,532. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application’s claims are broader than patent claims, therefore, obvious over said patent claims.

Instant claim 6, 8, 14, 16, and 22-30 further recite obvious variant of the patented claims and are so rejected.


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/JAMES R MARANDI/Primary Examiner, Art Unit 2421